Campbell, J.,
delivered the opinion of the court.
The appellant should have been permitted to show, if he could, that the assessment roll of 1883 was not filed in the clerk’s office in the time required by law, and that the act entitled, “An act to amend section 503 of the code,” etc., approved March 12, 1884, did not cure the irregularity because of the failure of the board of supervisors to receive and approve the roll at its August term, 1884. The true interpretation of the 3d section of that act is that its curative effect was made to depend on the receipt and approval at its August term, 1884, by the board of supervisors of the county, of the assessment roll of 1883. Acts of 1884, p. 14. We do not decide what would constitute receipt and approval by the board of *47such roll, but that the defendant should not have been denied opportunity to show that there was no such receipt and approval by the board.

Reversed and remanded.